                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

RODNEY NICHOLS, an individual;

                       Plaintiff,                                      8:18CV378

        vs.
                                                                         ORDER
FIRST DATA RESOURCES, LLC, a
Delaware Limited Liability Corporation;

                       Defendant.

       This matter is before the Court on the Joint Stipulation to Stay Progression Order and
Continue Trial Date (Filing No. 21). After review of the parties’ stipulation, the Court finds good
cause to grant the request. Accordingly,


       IT IS ORDERED:
       1.      The Joint Stipulation to Stay Progression Order and Continue Trial Date (Filing
               No. 21) is granted.
       2.      The trial scheduled to commence on March 9, 2020, is cancelled. Further case
               progression deadlines and discovery are stayed while the parties discuss settlement.
       3.      On or before December 23, 2019, the parties shall advise the undersigned
               magistrate judge regarding the status of settlement negotiations and the status of
               this case. If settlement is unsuccessful, the parties shall submit a joint proposed
               amended case progression schedule to the undersigned magistrate judge.


       Dated this 25th day of October, 2019.


                                                     BY THE COURT:

                                                     s./Michael D. Nelson
                                                     United States Magistrate Judge
